NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-0559-18T4
                                                                    A-0560-18T4
                                                                    A-0561-18T4
                                                                    A-0563-18T4
                                                                    A-0564-18T4
                                                                    A-0565-18T4
                                                                    A-0566-18T4
                                                                    A-0567-18T4

GLOBAL LIFE ENTERPRISES,
LLC and 446 BELLEVUE, LLC,

         Plaintiffs-Appellants,

v.

CITY OF TRENTON,

     Defendant-Respondent.
_____________________________

                   Argued telephonically May 20, 2020 –
                   Decided June 15, 2020

                   Before Judges Haas, Mayer and Enright.

                   On appeal from the Tax Court of New Jersey, Docket
                   Nos. 19233-2013; 08867-2014; 08044-2015; 09614-
                   2015; 09618-2015; 11899-2015; 12808-2016; and
                   12811-2016.


                                                            1
            Jeffrey M. Hall argued the cause for appellants
            (Szaferman, Lakind, Blumstein & Blader PC attorneys;
            Jeffrey M. Hall, on the briefs).

            John V. Dember argued the cause for respondent
            (Dember Law, LLC, attorneys; John V. Dember, on the
            brief).

PER CURIAM

      In these consolidated appeals, plaintiffs Global Life Enterprises, LLC

(Global Life) and 446 Bellevue, LLC (446 Bellevue) appeal from a July 23, 2018

order denying a motion to reinstate tax appeal complaints and an August 31,

2018 order denying reconsideration. 1 We affirm.

      The facts and procedural history leading to these appeals are intertwined.

This matter involves six contiguous properties on Bellevue Avenue in Trenton.

The parcels are designated Property A through Property F (Properties) and were

the situs of Mercer Medical Center, formerly known as Mercer Hospital. On

August 29, 2013, Global Life purchased the Properties for $500,000. When the

Properties were used for hospital purposes, the lots were exempt from local

property taxes. After Global Life acquired the Properties, the lots were no




1
  Although 446 Bellevue was substituted as the named plaintiff by the Tax
Court, Global Life was named on two of the final judgments on appeal.
                                                                       A-0559-18T4
                                       2
longer designated for hospital use and defendant, City of Trenton (City) imposed

a tax assessment of $9,100,000 collectively on the six lots.

      Despite receipt of tax bills, Global Life failed to pay taxes on the

Properties and defendant issued tax sale certificates.    On   June    25,      2014,

defendant issued tax sale certificates for Properties A, B, and C. At some point,

the tax sale certificates were acquired by NJNY Lien, L.L.C. (NJNY). NJNY

became full title owner by obtaining final judgments of tax sale certificate

foreclosure for Property A on March 15, 2016, for Property B on February 17,

2017, and for Property C on June 28, 2017.

      On June 25, 2014, defendant also issued a tax sale certificate for Property

E. Property E was "transferred by deed" from Global Life to 446 Bellevue on

October 4, 2016.

      Global Life, believing the Properties were improperly assessed, filed a

series of tax appeals challenging defendant's assessment of the six lots. 2


2
    On February 10, 2014, Global Life filed a tax appeal with the Mercer County
Board of Taxation challenging the assessment of Properties A, C, and E for the 2013
tax year. On March 31, 2014, Global Life filed an appeal with the Tax Court
challenging the assessment of Properties A, B, C, and E for the 2014 tax year. On
April 1, 2015, Global Life filed a tax appeal with the Tax Court challenging the
assessment of Properties A, B, C, D, and E for the 2015 tax year. On June 22, 2015,
Global Life appealed the tax board judgment for Properties A, B, C, and F for the
2015 tax year. That same day, Global Life filed a second complaint to include


                                                                             A-0559-18T4
                                        3
However, Global Life never paid the taxes on the Properties prior to filing the

tax appeals.

      In December 2014, Global Life and 446 Bellevue entered into a purchase

agreement.     Pursuant to that agreement, 446 Bellevue would acquire the

Properties for $1.5 million. Around that same time, the vacant buildings on the

Properties sustained damage due to theft and vandalism. In addition, utility

service for the Properties was discontinued in December 2014 or January 2015,

causing water to accumulate in the buildings' basements because the sump

pumps stopped working and pipes burst due to the lack of heat.

      On January 21, 2015, defendant issued a tax sale certificate for Property

D. The purchaser of the certificate assigned it to NJNY, and NJNY became the

full title owner by obtaining a final judgment of tax sale certificate foreclosure

on March 12, 2018.

      Global Life reneged on the purchase agreement with 446 Bellevue for the

sale of the Properties. As a result, on April 30, 2015, 446 Bellevue filed a

complaint against Global Life for specific performance in the Chancery court.




Property D in the appeal. On August 13, 2015, Global Life filed another complaint
challenging the assessment of Property E for the 2015 tax year.


                                                                         A-0559-18T4
                                        4
      On June 24, 2015, defendant issued a tax sale certificate for Property F.

NJNY purchased the certificate on June 24, 2016 and became the full title owner

of Property F by a final judgment of tax sale certificate foreclosure entered on

July 11, 2017.3

      On December 9, 2015, the parties appeared before the Tax Court judge to

review the status of the tax appeal complaints. At that conference, Global Life's

counsel explained Global Life had a contract purchaser for the Properties but

counsel did not know the purchaser's identity. The judge asked if the purchaser

intended to prosecute the tax appeal complaints. To ensure the complaints

would be prosecuted, either by the purchaser or Global Life, the judge issued a

December 9, 2015 order requiring a trial-ready appraisal report for the 2013,

2014, and 2015 tax years to be submitted no later than February 24, 2016. The

judge also scheduled an in-person trial call for March 9, 2016. She further noted

that Global Life's failure to comply with the requirements of the order "may

result in dismissal of the appeals by the court or upon defendant's motion

pursuant to [Rule] 4:23-2."




3
  We provide the dates of the final judgment of tax sale certificate foreclosures
because the dates are important in determining whether taxes were fully paid by
the property owner as of the filing date of each tax appeal as required by statute.
                                                                          A-0559-18T4
                                        5
      On February 19, 2016, one week before the due date for the appraisal

report, as part of a plan of reorganization, Global Life assigned its interest in the

Properties to Steven Mitnick in trust for the benefit of Global Life's creditors .

Mitnick was not provided with a copy of the December 9, 2015 order by Global

Life or defendant.

      On March 9, 2016, defendant's counsel appeared before the Tax Court

judge for the scheduled in-person trial call. Neither Global Life nor Mitnick

appeared. Defense counsel told the judge that Global Life failed to provide the

appraisal report in accordance with the December 9, 2015 order and requested

dismissal of Global Life's tax appeal complaints.

      Rather than dismissing the complaints on March 9, the Tax Court judge

waited several weeks to allow Global Life to comply with the discovery

obligation under the December 9, 2015 order or, alternatively, to request

additional time to submit the court-ordered appraisal report. After the passage

of three weeks, in a March 31, 2016 order, the Tax Court judge dismissed Global

Life's complaints under Docket Nos. 19233-2013, 8867-2014, and 8044-2015

(collectively, the first three tax appeals) "without prejudice for failure to appear

and for a lack of prosecution."




                                                                            A-0559-18T4
                                         6
      On June 10, 2016, Global Life and 446 Bellevue settled their Chancery

court litigation regarding the purchase of the Properties.       Pursuant to the

settlement agreement, Global Life agreed to transfer the Properties, including

the right to prosecute the tax appeals, to 446 Bellevue. However, both parties'

obligations under the settlement agreement "with respect to the purchase, sale

and transfer" of the Properties were "expressly contingent upon the

abandonment, transfer, or reversion of the deeds, title, or possession" from

Mitnick to Global Life.

      In a July 7, 2016 order related to Global Life's reorganization, with an

effective date of June 10, 2016, Mitnick was authorized to abandon his right,

title, and interest in the Properties to Global Life.

      On August 12, 2016, the Chancery judge entered a consent judgment

reflecting the June 10, 2016 settlement agreement between Global Life and 446

Bellevue. The consent judgment provided 446 Bellevue had to acquire Property

A directly from NJNY and acquire Properties B through F from the various

holders of the tax sale certificates. The holders of the tax sale certificates for

Properties B through F had yet to foreclose on those certificates. In addition,

446 Bellevue received a "monetary judgment" against Global Life in the amount

of $7 million, representing compensatory damages.


                                                                         A-0559-18T4
                                          7
      On September 9, 2016, Global Life filed a complaint in the Tax Court

appealing the 2016 tax assessment with respect to Property E. On that same

date, Global Life filed a second complaint in the Tax Court appealing the 2016

tax assessment for Property F.

      On October 4, 2016, Global Life and 446 Bellevue entered into a general

assignment of all rights and bill of sale. Global Life assigned to 446 Bellevue

"[a]ll rights to receive tax refunds, make tax appeals, and any and all legal or

other rights to the fullest extent permitted by law[.]" On that same date, Global

Life assigned to 446 Bellevue the deed to Property E.

      On April 26, 2017, NJNY authorized 446 Bellevue to act on its behalf

regarding the Properties in which NJNY had an interest. After obtaining the

rights and interests to pursue the tax appeals from Global Life and NJNY, 446

Bellevue attempted to resolve the eight pending complaints challenging

defendant's assessment of the Properties.

      On September 5, 2017, Robert Gagliano, a professional appraiser, issued

the report on behalf of 446 Bellevue regarding the value of the Properties.

Gagliano first inspected the Properties on August 13, 2013 and again on August

10, 2017. He deemed the condition of the Properties to be "poor" and noted the

electrical, plumbing, heating, ventilation, and elevator systems were not


                                                                        A-0559-18T4
                                       8
functional at the time of his second inspection. The appraiser explained the

structures on the Properties were vandalized and sustained water damage

between May and August 2015.

      In March 2018, unable to resolve the tax assessment issues with

defendant, 446 Bellevue filed a motion in the Tax Court, requesting

reinstatement of the first three tax appeals dismissed in the March 31, 2016

order. It also sought to be substituted as the named plaintiff in the pending tax

appeals and requested dismissal of defendant's counterclaim. In an April 10,

2018 order, a different Tax Court judge granted the substitution, dismissed

defendant's counterclaim, and deferred decision on the motion to reinstate the

first three tax appeals.

      On June 13, 2018, defendant filed opposition to the motion to reinstate the

first three tax appeals, and a cross-motion to dismiss the complaints in Docket

Nos. 009614-2015, 009618-2015, 011899-2015, 012808-2016, and 012811-

2016 (collectively, the next five tax appeals) for failure to pay taxes prior to

filing those appeals.

      In a July 23, 2018 order, the Tax Court judge denied reinstatement of the

first three tax appeals and dismissed the next five tax appeals for failure to pay

taxes. The Tax Court judge explained:


                                                                         A-0559-18T4
                                        9
            Plaintiff's motion to reinstate the [c]omplaint . . . is
            denied, due to the failure of [p]laintiff to provide a trial
            ready expert report and due to the prejudice to
            defendant as a result of the passage of time; and

            It is further ordered that defendant's opposition to
            plaintiff['s] motion to reinstate the case is interpreted as
            a motion to dismiss the [c]omplaint with prejudice
            pursuant to [Rule] 4:23-5(a)(2), and the representatives
            of the plaintiff having been present in court for two
            separate hearings, and the opposition papers clearly
            having alleged that the discovery ordered by Judge
            Sundar had not been provided, and the requirements of
            the [Rule] having been met, defendant's motion is
            granted and plaintiff's complaint is dismissed with
            prejudice[.]

      With regard to defendant's motion to dismiss the complaints for the next

five tax appeals, the judge stated the complaints were dismissed for failure to

pay taxes "as required by N.J.S.A. 54:51A-1[(b)] . . . and in reliance on the

holding in Dover-Chester [Assocs.] v. Randolph T[w]p., 419 N.J. Super. 184

(App. Div. 2011)[.]"

      On August 2, 2018, 446 Bellevue moved for reconsideration of the July

23, 2018 order. Defendant cross-moved for entry of judgments with prejudice

as to the first three tax appeals pursuant to Rule 4:23-5(a)(2).

      In denying the motion for reconsideration, the judge concluded:

            This [c]ourt acknowledges that the [March 31, 2016]
            order was issued without prejudice, but the [c]ourt finds


                                                                           A-0559-18T4
                                        10
               that the passage of time has created prejudice to the
               City of Trenton.

               There are three separate bases for this finding of
               prejudice[:] first, there is a new assessor for the City;
               second, the damage done to the property . . . is such that
               the City would be unable to adequately defend its 2013
               added assessment and its 2014 and 2015 assessments
               due to the passage of time; [and] third, the nature of tax
               appeals is such that time matters, each year is a new
               budget and a new tax rate.

               To burden the current taxpayers of the City of Trenton
               with potential refunds with interest for tax appeals that
               were dismissed over two years ago, through no fault of
               the City, would be unfair, unjust, and inequitable.

      Regarding defendant's cross-motion to dismiss the next five tax appeals

for failure to pay taxes, the judge concluded 446 Bellevue failed to provide

evidence demonstrating "taxes were paid in conformance with the statute or that

the failure to pay taxes and municipal assessments should be excused in the

interest of justice."

      On appeal, 446 Bellevue argues that procedural deficiencies invalidated

the dismissal of the first three tax appeals, both the initial dismissal without

prejudice and the subsequent dismissal with prejudice. Regarding the next five

tax appeals, it argues that the statutory payment requirement was satisfied or,

alternatively, the payment requirement should have been relaxed in the "interests

of justice."

                                                                            A-0559-18T4
                                          11
      We begin with 446 Bellevue's claim that the Tax Court judge erred by

denying its motion to reinstate the first three tax appeals. Those appeals were

dismissed based on the failure to provide an expert appraisal report in

accordance with the December 9, 2015 order. 446 Bellevue contends only

Mitnick, as the record title owner to the Properties pursuant to the February 2016

deed assignment, had "the right or any interest in opposing the dismissal[s]" and

he had no notice of the Tax Court judge's March 31, 2016 order dismissing the

first three tax appeals without prejudice.

      446 Bellevue also argues the Tax Court judge's application of Rule 4:23-

5 deprived it of the required notice under the Rule. 446 Bellevue contends that

if it received notice in accordance with Rule 4:23-5(a)(2), it would have

produced the expert appraisal report or provided evidence that "exceptional

circumstances" prevented it from completing the appraisal report.

      We review dismissal of a complaint with prejudice for failure to provide

discovery for abuse of discretion. Abtrax Pharms., Inc. v. Elkins-Sinn, Inc., 139

N.J. 499, 520 (1995). We will decline to interfere with the exercise of that

discretion absent demonstration of a manifest injustice. St. James AME Dev.

Corp. v. City of Jersey City, 403 N.J. Super. 480, 484 (App. Div. 2008). We

will also decline to interfere with a court's discretionary decision to deny a


                                                                         A-0559-18T4
                                       12
reconsideration motion unless "(1) the [c]ourt has expressed its decision based

upon a palpably incorrect or irrational basis, or (2) it is obvious that the [c]ourt

either did not consider, or failed to appreciate the significance of probative,

competent evidence." Fusco v. Bd. of Educ. of Newark, 349 N.J. Super. 455,

462 (App. Div. 2002) (quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch.

Div. 1990)).

      A trial judge has discretion regarding sanctions to be imposed for violation

of the discovery rules but "the sanction must be just and reasonable." Mauro v.

Owens-Corning Fiberglas Corp., 225 N.J. Super. 196, 206 (App. Div. 1988),

aff’d, 116 N.J. 126 (1989). The "ultimate sanction of dismissal" is to be used

"only sparingly." Abtrax Pharms., 139 N.J. at 514 (quoting Zaccardi v. Becker,

88 N.J. 245, 253 (1982)). "The dismissal of a party's cause of action, with

prejudice, is drastic and is generally not to be invoked except in those cases in

which the order for discovery goes to the very foundation of the cause of action,

or where the refusal to comply is deliberate and contumacious." Ibid. (quoting

Lang v. Morgan's Home Equip. Corp., 6 N.J. 333, 339 (1951)). "[A] party

invites this extreme sanction by deliberately pursuing a course that thwarts

persistent efforts to obtain the necessary facts." Id. at 515. The failure to furnish

an expert report may justify the dismissal with prejudice of a claim that has no


                                                                            A-0559-18T4
                                        13
other supporting evidence. Glass v. Suburban Restoration Co., 317 N.J. Super.

574, 581-83 (App. Div. 1998).

      To succeed on a motion to dismiss with prejudice for failure to provide

discovery, the moving party must comply with the "two-step process"

established under Rule 4:23-5. Sullivan v. Coverings & Installation, Inc., 403

N.J. Super. 86, 93 (App. Div. 2008). Under Rule 4:23-5(a)(1), an "aggrieved

party may move for dismissal for non-compliance with discovery obligations

and, if the motion is granted, the complaint is dismissed without prejudice."

Ibid. Next,

              [i]f an order of dismissal . . . without prejudice has been
              entered pursuant to paragraph (a)(1) of this rule and not
              thereafter vacated, the party entitled to the discovery
              may, after the expiration of [sixty] days from the date
              of the order, move on notice for an order of dismissal .
              . . with prejudice. . . . The motion to dismiss . . . with
              prejudice shall be granted unless a motion to vacate the
              previously entered order of dismissal . . . without
              prejudice has been filed by the delinquent party and
              either the demanded and fully responsive discovery has
              been provided or exceptional circumstances are
              demonstrated.

              [R. 4:23-5(a)(2).]

      Here, defendant complied with the two-step process required under Rule

4:23-5 by filing a cross-motion as part of its opposition to 446 Bellevue's motion

for reconsideration. As mandated by the Rule, the delinquent party appeared

                                                                            A-0559-18T4
                                         14
through counsel on the return date of the cross-motion to dismiss with prejudice.

However, as of August 31, 2018, no expert appraisal report had been provided.

In accordance with the Rule, a motion to dismiss with prejudice shall be granted

"unless a motion to vacate the previously entered order of dismissal . . . without

prejudice has been filed by the delinquent party and either the demanded and

fully responsive discovery has been provided or exceptional circumstances are

demonstrated." R. 4:23-5(a)(2).

      We reject 446 Bellevue's argument that the procedural requirements of

Rule 4:23-5(a)(2) were not satisfied for the with prejudice dismissal of the first

three tax appeals. On March 31, 2016, the Tax Court judge issued an order of

dismissal without prejudice for failure to provide an expert appraisal report. 446

Bellevue acknowledged Global Life received notice of that order through the

Tax Court's electronic filing system. Even accepting the argument that Mitnick

controlled the Properties, he was not designated as assignee until February 19,

2016, just one week before the deadline for submission of the court-ordered

appraisal report. There is no explanation in the record why an expert appraisal

report was not submitted within the eleven-week time period between the

December 9, 2015 order and the February 19, 2016 assignment for the benefit

of creditors.


                                                                         A-0559-18T4
                                       15
      As the Tax Court judge explained, tax appeals are yearly filings and 446

Bellevue had the burden to demonstrate the value of the Properties every single

year in challenging defendant's assessment of the Properties.        Because an

appraisal report for each challenged year went "to the very foundation of the

cause of action," Abtrax Pharms., 139 N.J. at 514, and 446 Bellevue had not

submitted an expert appraisal report, the Tax Court properly denied 446

Bellevue's motion for reconsideration.

      Nor were there any "exceptional circumstances" demonstrating why

Global Life or 446 Bellevue were unable to comply with the December 9, 2015

order by providing an expert appraisal report. Global Life's reorganization and

efforts to sell the Properties did not constitute "exceptional circumstances."

Neither Global Life nor 446 Bellevue explained why they never spoke to

Mitnick or each other to comply with the December 9, 2015 order by obtaining

an appraisal report. 446 Bellevue also claimed the disparity between the actual

value of the Properties and the assessed value presented "exceptional

circumstances." However, in the absence of an expert appraisal report, there

was no evidence of such a disparity. Having reviewed the record, Tax Court

judge did not abuse her discretion in denying reinstatement of the first three tax

appeals and denying reconsideration.


                                                                         A-0559-18T4
                                       16
      We next consider 446 Bellevue's argument that the Tax Court judge erred

in dismissing the next five tax appeals because Global Life had not satisfied the

statutory requirement to pay taxes before filing the tax appeal complaints. 446

Bellevue claims the purchase of a tax sale certificate by a third-party effectuates

actual payment of the municipality's anticipated tax revenue.              Further, it

contends the gross excessiveness of defendant's assessments of the Properties

justified waiver of payment prior to filing a tax complaint under the statutory

"interests of justice" exception. We disagree.

      The Tax Court judge granted defendant's motion, finding the requirement

for taxes to be fully paid prior to filing an appeal in the Tax Court cannot be

satisfied by a third party's purchase of a tax sale certificate issued after the filing

date of a complaint.4 She dismissed the next five tax appeals, finding that 446

Bellevue "has not produced any evidence whatsoever to show that the taxes were

paid in conformance with the statute, or that the failure to pay taxes and




4
  As noted in our prior footnote, Global Life filed all eight tax appeal complaints
while it was still the title owner of the Properties. NJNY and 446 Bellevue did
not become title owners of the Properties either through final judg ments of tax
sale certificate foreclosures or deed until after the filing date of the complaints.



                                                                              A-0559-18T4
                                         17
municipal assessments should be excused" under that statute's "interests of

justice" exception.

      For dismissal of the indirect tax appeals, 5 the judge relied on N.J.S.A.

54:51A-1(b). For dismissal of the direct tax appeals, 6 the judge relied on

N.J.S.A. 54:3-27. Applying these statutes, the Tax Court judge concluded 446

Bellevue failed to show that the taxes were paid when the complaints were filed

because Global Life did not pay the taxes and the payment requirement must be

satisfied by the taxpayer on the filing date, rather than by "the subsequent

issuance of a tax certificate."

      In 1997, the Legislature amended the Tax Sale Law by revising the

definition of delinquency for tax appeal purposes. It clarified that the taxes must

be current for anyone with an interest to file an appeal and that if a property

owner seeks to file an appeal it cannot be delinquent in the payment of taxes.

The Legislature stated taxes on a property remain delinquent until

             all unpaid taxes, including subsequent taxes and liens,
             together with interest thereon shall have been fully paid
             and satisfied . . . . The delinquency shall remain
             notwithstanding the issuance of a certificate of sale

5
   An indirect tax appeal governs properties assessed at $1 million or less and is
filed first with the county tax board and then may be appealed to the Tax Court.
6
   A direct tax appeal governs properties assessed above $1 million and may be
filed directly with the Tax Court.
                                                                          A-0559-18T4
                                       18
            pursuant to [N.J.S.A.] 54:5-32 and [N.J.S.A.] 54:5-46,
            the payment of delinquent tax by the purchaser of the
            total property tax levy pursuant to [N.J.S.A 54:5-113.5]
            and for the purposes of satisfying the requirements for
            filing any tax appeal with the county board of taxation
            or the State tax court.

            [N.J.S.A. 54:4-67(d).]

The statute as amended applies to the filing of "any tax appeal" without a

distinction between direct and indirect tax appeals. Ibid.

      In Dover-Chester Associates v. Randolph Township, 419 N.J. Super. 184

(App. Div. 2011), we affirmed the requirement of payment upon filing of a tax

appeal "may not be satisfied by the subsequent issuance of a tax certificate"

purchased by a third party. Id. at 202. We held the prejudice a municipality

suffers as a result of the title owner's failure to pay taxes when due is not

eliminated by the subsequent purchase of a tax sale certificate, because the

interruption and delay in the municipal revenue flow are prejudicial in

themselves. Id. at 203. We recognized the possibility that a tax sale certificate

may not be purchased at full price and therefore the legislative purpose in

requiring taxes be paid in full prior to filing a tax appeal would be undermined.

Id. at 201-02.

      Having reviewed the record, including the filing date of Global Life's

eight tax appeals, we are satisfied the next five tax appeals were properly

                                                                         A-0559-18T4
                                      19
dismissed by the Tax Court judge for failure to pay the delinquent taxes in full

prior to filing the tax appeals. Global Life, NJNY, and 446 Bellevue did not pay

the delinquent taxes in full as of the filing dates of the tax appeal comp laints.

      We next consider 446 Bellevue's argument that N.J.S.A. 54:3-27 and

N.J.S.A. 54:51A-1(b) allowed the filing of the tax appeals upon less than full

payment in "the interests of justice." The question of whether to relax the

payment requirement in the "interests of justice" under either statute is reviewed

for abuse of discretion. Dover-Chester, 419 N.J. Super. at 202.

      In Dover-Chester, we concluded enactment of the "interests of justice"

exception without modification of the statutory payment requirement evidenced

an intent to apply the exception sparingly. Ibid. We held that a court "must

weigh all evidence relating to the totality of the circumstances resulting in non -

payment of taxes, and make a fact-sensitive determination on a case-by-case

basis, as to whether the statutory tax payment should be relieved in the interests

of justice." Ibid. (quoting Huwang v. Hillside Twp., 21 N.J. Tax 496, 505 (Tax

2004)). We noted that the Tax Court declined to apply the "interests of justice"

exception to claims that the property was "grossly overassessed," citing

Christian Asset Mgmt. Corp. v. City of E. Orange, 19 N.J. Tax 469, 475-76 (Tax

2001), or when the taxpayer's financial difficulty "was due to zoning laws an d


                                                                           A-0559-18T4
                                        20
other conditions known to the taxpayer at the time of purchase," citing

Wellington Belleville, L.L.C. v. Belleville Twp., 20 N.J. Tax 331, 333 (Tax

2002). Ibid.

      We are satisfied 446 Bellevue is similarly situated to the taxpayers in

Wellington Belleville, Christian Asset Management, and Dover-Chester. Global

Life, 446 Bellevue, and those who acquired the tax sale certificates were under

no compulsion to make their chosen investments.           These entities had an

opportunity to investigate the past assessment of the Properties as a hospital use;

research the prospective assessments that could be imposed on the Properties;

estimate the Properties' market value; and then decide whether the market value,

or the prospect of acquiring full title for the price of the tax sale certificates,

justified purchasing the Properties or the tax sale certificates and continuing to

pay the annual assessments absent any assurance the tax appeals would be

successful.

      We are satisfied the Tax Court judge correctly dismissed the next five tax

appeals because the statutory payment requirement applied, the delinquent

payments were not satisfied prior to the filing of the tax appeals, and the

"interests of justice" exception was not met to relax the payment requirement.




                                                                          A-0559-18T4
                                       21
Thus, she did not err in denying the motion for reconsideration.

      Affirmed.




                                                                   A-0559-18T4
                                      22